                                           Case 5:19-cv-01811-BLF Document 62 Filed 05/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONIA WILLIAMS, et al.,                               Case No. 19-cv-01811-BLF (SVK)
                                   8                     Plaintiffs,
                                                                                               ORDER REGARDING DISCOVERY
                                   9              v.                                           DISPUTE
                                  10     COUNTY OF MONTEREY, et al.,                           Re: Dkt. No. 61
                                  11                     Defendants.

                                  12           On April 28, 2020, the parties filed the instant joint discovery letter brief. Dkt. 61.
Northern District of California
 United States District Court




                                  13   Plaintiffs seek to depose the Persons Most Knowledgeable within the Salinas Police Department

                                  14   about eight (8) topics and the Persons Most Knowledgeable within County of Monterey about

                                  15   seventeen (17) topics. Id.; see also Dkt. 61-1, Dkt. 61-2. Plaintiffs served the deposition notices

                                  16   on April 13, 2020, noticing the depositions for May 13, 2020. Dkt. 61, Dkt. 61-1, Dkt. 61-2.

                                  17   Defendants objected. Dkt. 61 at 1. In response, Plaintiffs offered to set the depositions for June 4-

                                  18   5, 2020 if Defendants provided the requested documents by May 15, 2020. Id. at 1, 5. Defendants

                                  19   declined, and the parties filed this joint letter brief. Dkt. 61.

                                  20           This dispute appears to have been born out of the COVID-19 crisis and the pressure it is

                                  21   exerting on civil discovery schedules. Shelter-in-Place orders, as well as other directives of

                                  22   federal, state, and local governments, must be observed. Courts, parties, and counsel must adapt,
                                       and importantly, work together to keep cases on track. Some cases present exigencies that require
                                  23
                                       a court to balance public health concerns with the efficient administration of justice. However,
                                  24
                                       this case, in which fact discovery does not close until November 30, 2020, is not one of them.
                                  25
                                       See Dkt. 50.
                                  26
                                               The Court recognizes Plaintiffs’ need to move this case forward. The Court also notes that
                                  27
                                       across all civil cases, more work, including discovery, is being conducted via remote technologies.
                                  28
                                           Case 5:19-cv-01811-BLF Document 62 Filed 05/05/20 Page 2 of 2




                                   1   At some point it may become necessary to employ such technologies in this case. On the other

                                   2   hand, technological solutions can be cumbersome and challenging and may not be the most

                                   3   efficient or effective means of witness preparation, especially where, as here, there may be ample

                                   4   time to allow for in-person sessions.

                                   5          Accordingly, assuming Monterey County’s Shelter-in-Place orders are substantially lifted

                                   6   by May 31, 2020, the Court ORDERS that the depositions may begin the week of June 29, 2020.

                                   7   This date should allow for stabilization of work routines and schedules such that in-person witness

                                   8   preparations may take place. The Court ORDERS the parties to meet and confer and reach an

                                   9   agreement on specific dates and times for depositions by June 5, 2020, or any other deadline to

                                  10   which all parties agree. If the parties are unable to reach an agreement by June 5 (or other agreed
                                       upon date), they may make a further submission to the Court, and the Court will set the
                                  11
                                       depositions without further input from either side. The Court cautions the parties that this
                                  12
Northern District of California
 United States District Court




                                       outcome is rarely satisfactory to counsel or the deponents.
                                  13
                                              If Monterey County continues to have restrictive Shelter-in-Place orders beyond May 31,
                                  14
                                       2020, the Court ORDERS the parties to meet and confer as to next steps with the foregoing
                                  15
                                       admonitions in mind. If the parties are unable to reach an agreement, Plaintiffs may seek an order
                                  16
                                       for the depositions to proceed remotely.
                                  17
                                              SO ORDERED.
                                  18
                                       Dated: May 5, 2020
                                  19

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
